DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a pressing portion (identified within the specification as 76a) first appearing in claim 1, an aligning portion (identified within the specification as 76) and a moving member (understood to be paddles 81) both appearing in claims 4 and 7, and a processing portion (identified within the specification as 70a) and appearing in claims 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-1149 (“JP ‘149”).  
As an initial matter, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
The pending claims recite several limitations how the medium transporting apparatus is configured to operate including timing of operations.  As described below, the prior art disclosed all the structure recited in the pending claims.  Thus, the claimed apparatus is structurally indistinguishable from the relevant cited prior art.  See MPEP 2114.

	Regarding claim 1, JP ‘149 disclosed a medium transporting apparatus comprising: 
 	a feeding member configured to transport a medium (Figure 2); 
 	a mounting portion that includes a support surface (63) configured to support and stack the medium transported with the feeding member, the support surface being in an inclined position in which a downstream portion thereof is oriented downwards in a transport direction (Figures 2 and 4); and 
 	a pressing portion (top of 443) that can be made to switch between a first state for pressing the medium against the support surface at a predetermined upstream area in the transport direction from a downstream edge of the medium, and a second state for being away from the support surface with respect to the first state, wherein 
 	the pressing portion can be configured to take the first state in waiting for the medium to be sent to the mounting portion, switch to the second state from the first state when the medium is sent to the mounting portion, and return to the first state from the second state after the medium is sent to the mounting portion, and 
 	the pressing portion can be is configured to delay a timing to return to the first state for a last medium of a plurality of mediums mounted on the mounting portion with respect to a timing to return to the first state for a second medium from the last medium.  
 	Regarding claim 2, JP ‘149 disclosed a first side guide (one alignment plate 445) that opposes a first edge of the medium, which is mounted on the mounting portion, in a width direction that is a direction intersecting the transport direction; and a second side guide (the other alignment plate 445) that opposes a second edge of the medium, wherein 
 	the first side guide and the second side guide can be configured to be displaced from an aligning position that aligns the edges of the medium in the width direction to a separated position in which the first side guide and the second side guide are, with respect to the aligning position, away from the edges of the medium, 
 	when in the state waiting for the medium to be sent to the mounting portion, the first side guide and the second side guide are in the aligning position, and when the medium is sent to the mounting portion, the first side guide and the second side guide can be displaced to the separated position from the aligning position and, subsequently, returned to the aligning position from the separated position, and in the case in which the plurality of mediums are mounted on the mounting portion, furthermore, when the last medium is mounted on the mounting portion, a timing at which the first side guide and the second side guide are returned to the aligning position from the separated position can be delayed with respect to a timing at which the first side guide and the second side guide are returned to the aligning position from the separated position when the medium before the last medium is mounted on the mounting portion.  
 	Regarding claim 3, the pressing portion can return to the first state from the second state after the first side guide and the second side guide return to the aligning position from the separated position.  
 	Regarding claims 4 and 7, JP ‘149 disclosed an aligning portion (the downstream edge of 443, see Figures 4 and 8) that aligns downstream edges of the mediums, which are mounted on the mounting portion, in the transport direction; and 
 	a moving member (52) that is positioned between the feeding member and the aligning portion in the transport direction and that is disposed so as to oppose the support surface, the moving member moving the medium towards the aligning portion by rotation thereof while being in contact with the medium (Figures 4 and 5).
 	Regarding claim 5, the timing at which the pressing portion returns to the first state from the second state and the timing at which the first side guide and the second side guide return to the aligning position from the separated position can be controlled according to a condition in which the medium is sent to the mounting portion.  
 	Regarding claims 6 and 9, JP ‘149 disclosed a processing apparatus comprising: the medium transporting apparatus described above according to claim 1, and a processing portion (446) that performs a process on a medium mounted on the mounting portion.  
 	Regarding claim 8, the timing at which the pressing portion returns to the first state from the second state and the timing at which the first side guide and the second side guide return to the aligning position from the separated position can be controlled according to a condition in which the medium is sent to the mounting portion.  
 	Regarding claims 10 and 11, JP ‘149 disclosed a recording system comprising: a recording unit that performs recording on a medium; and the processing apparatus according to claim 6 that receives the medium and performs a process on the medium on which recording was performed with the recording unit (see Figures 1 and 2).
 	  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naraoka US 2012/0025442 teaches transverse alignment plates that move after a delay time from other alignment plates (see paragraph 0036).  Kosasa US 5,938,192 teaches moving an alignment fence (10b) after a predetermined delay time and then returning it to a standby position (see the 5th paragraph of column 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653